DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10-11, 13 and 16 of U.S. Patent No. 11429812. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the previously patented claim limitations encompasses the claim limitations of the current application.
Claim 1 is encompassed by claim 1 of the ‘812 patent
Claim 2 is encompassed by claim 1 of the ‘812 patent
Claim 3 is encompassed by claim 1 of the ‘812 patent
Claim 4 is encompassed by claim 1 of the ‘812 patent
Claim 5 is encompassed by claim 1 of the ‘812 patent
Claim 6 is encompassed by claim 4 of the ‘812 patent
Claim 7 is encompassed by claim 5 of the ‘812 patent
Claim 8 is encompassed by claim 7 of the ‘812 patent
Claim 9 is encompassed by claim 7 of the ‘812 patent
Claim 10 is encompassed by claim 7 of the ‘812 patent
Claim 11 is encompassed by claim 7 of the ‘812 patent
Claim 12 is encompassed by claim 7 of the ‘812 patent
Claim 13 is encompassed by claim 10 of the ‘812 patent
Claim 14 is encompassed by claim 11 of the ‘812 patent
Claim 15 is encompassed by claim 13 of the ‘812 patent
Claim 16 is encompassed by claim 13 of the ‘812 patent
Claim 17 is encompassed by claim 13 of the ‘812 patent
Claim 18 is encompassed by claim 13 of the ‘812 patent
Claim 19 is encompassed by claim 13 of the ‘812 patent
Claim 20 is encompassed by claim 16 of the ‘812 patent

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shuckers (US Pub 20080253626) in view of Li (US Pub 20090269022).
Re claims 1, 8 and 15, Shuckers discloses a method, associated computer system, and a non-transitory computer-readable storage medium (Figure 5 elements 500/503/506; Paragraphs 5, 50, 55-61, 149), the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations (Figure 5 elements 500/503/506; Paragraphs 5, 50, 55-61, 149) comprising: 
A processor (Figure 5 elements 500/503; Paragraphs 5, 50, 55-61, 149); and 
a memory storing instructions (Figure 5 elements 500/506; Paragraphs 5, 50, 55-61, 149) that, when executed by the processor (Figure 5 elements 500/503/506; Paragraphs 5, 50, 55-61, 149), configure the computer system to perform operations (Figure 5 elements 500/503/506; Paragraphs 5, 50, 55-61, 149) comprising:
Receiving (Figure 4 element 410; Paragraphs 50-51), using one or more processors (Figure 5 elements 500/503; Paragraphs 5, 50, 55-61, 149), an image (Figure 4 element 410; Paragraphs 50-51); 
Generating (Figure 4 element 430; Paragraphs 52, 33, 34), using the one or more processors (Figure 5 elements 500/503; Paragraphs 5, 50, 55-61, 149), a plurality of co-occurrence matrices (Figure 4 element 430; Paragraphs 52, 33, 34) on pixel values (Figure 4 element 430; Paragraphs 52, 33, 34); 
Generating (Figure 4 elements 45/460; Paragraphs 45-49, 52, 54, 65-66, 76-79, 93), using the one or more processors (Figure 5 elements 500/503; Paragraphs 5, 50, 55-61, 149), analysis of the image based on the generated plurality of co-occurrence matrices (Figure 4 elements 45/460; Paragraphs 45-49, 52, 54, 65-66, 76-79, 93) using a convolutional neural network (Figure 4 elements 45/460; Paragraphs 45-49, 52, 54, 65-66, 76-79, 93) trained to detect digitally manipulated images (Figure 4 elements 45/460; Paragraphs 45-49, 52, 54, 65-66, 76-79, 93); and 
Classifying (Figure 4 elements 460/470; Paragraphs 45-50, 52, 54, 29, 58, 68), using the one or more processors (Figure 5 elements 500/503; Paragraphs 5, 50, 55-61, 149), the image as an authentic image based on the analysis (Figure 4 elements 460/470; Paragraphs 45-50, 52, 54, 29, 58, 68; ‘live’ as ‘authentic’); however Shuckers fails to explicitly disclose (1) wherein the received image comprises a plurality of color channels, and wherein the co-occurrence matrix generation is on pixel values of the plurality of color channels of the image.
Regarding item (1) above, this design is however disclosed by Li.  Li discloses wherein the received image comprises a plurality of color channels (Figure 5B element 600; Paragraphs 1-2, 14-17, 20-22, 27-28, 47-55, 81), and wherein the co-occurrence matrix generation (Figure 5B element 625; Paragraphs 21, 47-55, 86) is on pixel values of the plurality of color channels of the image (Figure 5B element 625; Paragraphs 21, 47-55, 86).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Shuckers in order to incorporate the color considerations as shown in Li as it would be obvious that the ability to process and assess color images would allow for a potentially increased level of detail in the image processing and thereby improve both the quality and efficiency of the classification processing through the increased amount of data useful in the processing considerations.

Re claims 2, 9 and 16; the combined disclosure of Shuckers and Li as a whole discloses the method of claim 1, system of claim 8 and computer-readable storage medium of claim 15; Li further discloses wherein the plurality of color channels includes a red channel (Paragraphs 21, 47-55).

Re claims 3, 10 and 17; the combined disclosure of Shuckers and Li as a whole discloses the method of claim 1, system of claim 8 and computer-readable storage medium of claim 15; Li further discloses wherein the plurality of color channels includes a green channel (Paragraphs 21, 47-55).

Re claims 4, 11 and 18; the combined disclosure of Shuckers and Li as a whole discloses the method of claim 1, system of claim 8 and computer-readable storage medium of claim 15; Li further discloses wherein the plurality of color channels includes a blue channel (Paragraphs 21, 47-55).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuckers and Li as applied to claims 1, 8 and 15 above, and further in view of Liu (US Pub 20200183035).
Re claims 6, 13 and 20, the combined disclosure of Shuckers and Li as a whole discloses the method of claim 1, system of claim 8 and computer-readable storage medium of claim 15; but fails however to explicitly disclose wherein the convolutional neural network is trained on a first dataset comprising unpaired image-to-image translations of objects generated using a cycle-consistent GAN framework.
This design is however disclosed by Liu.  Liu discloses wherein the convolutional neural network is trained (Paragraph 83) on a first dataset comprising unpaired image-to-image translations (Paragraph 83) of objects generated using a cycle-consistent GAN framework (Paragraph 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Shuckers in order to incorporate the neural network training as shown in Li in order to used a known training function with expected functional results to train the neural network in order to achieve an expected level of quality and efficiency in the classification processing through the use of the known techniques.

Claims 5, 7, 12, 14 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Shuckers and Li as applied to claims 1, 8 and 15 above, and further in view of Park (US Pub 20200134876).
Re claims 5, 12 and 19, the combined disclosure of Shuckers and Li as a whole discloses the method of claim 1, system of claim 8 and computer-readable storage medium of claim 15; but fails however to explicitly disclose wherein the digitally manipulated images are generated by a generative adversarial network (GAN).
This design is however disclosed by Park.  Park discloses wherein the digitally manipulated images are generated by a generative adversarial network (GAN) (Paragraphs 42, 44, 46-47, 69-73; Figures 2 and 3 Outputs from 102 GAN to 107 GAN processing).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Shuckers in order to incorporate the image processing as shown in Park as the GAN produced images would be designed to beat traditional analysis and thus would serve to drastically improve the functional processing and quality of classification when used as a source for training imagery to allow the design to be able to better handle the GAN images when determining the authenticity of the images under consideration..

Re claims 7 and 14, the combined disclosure of Shuckers and Li as a whole discloses the method of claim 1 and system of claim 8; but fails however to explicitly disclose wherein the convolutional neural network is trained on a second dataset comprising authentic images and GAN-generated images.
This design is however disclosed by Park.  Park discloses wherein the convolutional neural network is trained on a second dataset comprising authentic images (Paragraphs 42, 44, 46-47, 69-73; Figures 2 and 3 Outputs from 102 GAN and 106 ‘real images’ to 107 GAN processing) and GAN-generated images (Paragraphs 42, 44, 46-47, 69-73; Figures 2 and 3 Outputs from 102 GAN and 106 ‘real images’ to 107 GAN processing).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Shuckers in order to incorporate the image processing as shown in Park as the GAN produced images would be designed to beat traditional analysis and thus would serve to drastically improve the functional processing and quality of classification when used as a source for training imagery when held against known authentic imagery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631